DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on June 21st, 2021 in response to the Non-Final Office Action mailed on March 22nd, 2021.  Per Applicant's response, Claim 19 has been amended and Claim 21 has been cancelled.  All other claims remain in their previously presented form.  Consequently, Claims 19-20 & 22-28 now remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks, and they will be addressed below.

Claim Objections
Claims 19-28 were previously objected to for minor informalities.  Applicant’s cancellation of these claims renders the previous claim objections moot.

Claim Rejections - 35 USC § 112
Claims 19-28 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant has removed the limitations constituting new matter, thereby obviating the previous 112(a) rejections.
Claim 21 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has cancelled Claim 21, thereby obviating the previous 112(b) rejection.


Response to Arguments
Applicant’s arguments, see pages 5-8, filed June 21st, 2021, with respect to the previous prior art rejections have been fully considered and are persuasive.  In particular, Applicant argues that the amendments made to independent Claim 19 overcome the previously applied prior art rejections.  The Examiner agrees.  Therefore, the previous prior art rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benoit Malouin on August 4th, 2021.
The application has been amended as follows: 

28.	(Cancelled)

Allowable Subject Matter
Claims 19-20 & 22-27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments filed on June 21st, 2021 overcome the previously applied prior art rejections, as noted above.
In view of these amendments, the Examiner has conducted an updated prior art search and has determined that no other prior art reference(s) successfully disclose or render obvious Applicant’s invention as now recited.  In particular, the prior art fails to disclose an integrated strut and turbine vane .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC